                Case 2:19-cr-00177-MCE Document 90 Filed 01/22/21 Page 1 of 3


 1   Bird & Van Dyke, Inc.
     A Professional Law Corporation
 2
     David S. Van Dyke, CABN 154402
 3   Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
 4   Suite B300
     Stockton, CA 95207
 5
     Telephone      209.478.9950
 6   Facsimile      209.478.9954
     Attorneys for Defendant MARISA MUNGUIA
 7

 8                                 UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                       Case No.: 2:19-CR-00177 MCE
11
                      Plaintiff,
12
     vs.                                                 STIPULATION AND ORDER TO
13                                                       CONTINUE JUDGMENT AND
14   MARISA MUNGUIA,                                     SENTENCING HEARING

15                    Defendant.
16

17                                             STIPULATION

18   Plaintiff, United States of America, by and through its counsel of record, Assistant United States
19
     Attorney James R. Conolly, and the defendant, by and through her counsels of record, hereby
20
     stipulate as follows:
21

22
           1. On December 3, 2020, Defendant pled guilty to Count 7 of the Indictment and the matter
23
              was referred to the Probation Office for preparation of a presentence investigation report.
24

25
              The matter is presently set for judgment and sentencing on March 11, 2021.

26
           2. Defense notified the Government of the need for additional time to gather, analyze and
27

28
              present information relevant to the Court’s consideration of the 18 U.S.C 3553(a) factors

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER RE: RESETTING OF JUDGMENT AND SENTENCING
     PAGE: 1
              Case 2:19-cr-00177-MCE Document 90 Filed 01/22/21 Page 2 of 3


 1         before the imposition of sentence. Having considered defense counsel’s request, the
 2
           Government has no opposition to the requested date of April 29, 2021. Similarly, US
 3
           Probation also has no opposition to this request for continuance to April 29, 2021.
 4

 5

 6      3. Therefore, by this stipulation, defense respectfully requests that this Court continue the

 7         judgment and sentencing hearing to April 29, 2021 at 10:00 AM.
 8

 9
        4. Defense also kindly requests that all dates pertinent to the preparation of the Presentence
10
           Investigation Report be adjusted accordingly to reflect the new sentencing date of April
11

12         29, 2021.

13

14
               a. Judgment and Sentencing:                                       April 29, 2021
15
               b. Reply, or Statement of Non-Opposition                          April 22, 2021
16
               c. Formal Objections to the Presentence Report shall be filed
17

18                 with the Court and served on the Probation Officer and

19                 opposing counsel no later than:                               April 15, 2021
20
               d. The Presentence Report shall be filed with the Court and
21
                   disclosed to counsels no later than:                          April 08, 2021
22
               e. Counsel’s written objections to the Presentence Report
23

24                 shall be delivered to the Probation Officer and opposing

25                 counsel no later than:                                        April 01, 2021
26
               f. The proposed Presentence Report shall be disclosed to
27
                   counsels no later than:                                       March 18, 2021
28

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER RE: RESETTING OF JUDGMENT AND SENTENCING
     PAGE: 2
              Case 2:19-cr-00177-MCE Document 90 Filed 01/22/21 Page 3 of 3


 1      5. Because the Defendant has pled guilty, the provisions of the Speedy Trial Act do not
 2
            apply to this request.
 3

 4   IT IS SO STIPULATED.                                Respectfully submitted,
 5
     Dated: January 19, 2021                             McGREGOR W. SCOTT
 6                                                       United States Attorney

 7                                                       ___/s/ James R. Conolly____________
                                                         JAMES R. CONOLLY
 8
                                                         Assistant United States Attorney
 9
     Dated: January 19, 2021                             ___/s/ Mary Ann F. Bird_____________
10                                                       MARY ANN F. BIRD
                                                         Attorney for MARISA MUNGUIA
11

12

13
                                                ORDERS
14

15
            The Court hereby continues the judgment and sentencing hearing to April 29, 2021 at
16
     10:00 AM. All dates previously set for the preparation of the Presentence Investigation Report
17
     and for the filing of documents with the Court are reset consistent with judgment and hearing
18
     date of April 29, 2021.
19
            IT IS SO ORDERED.
20
     Dated: January 22, 2021
21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER RE: RESETTING OF JUDGMENT AND SENTENCING
     PAGE: 3
